                           UNITED STATES DISTRICT COURT
                                                                                             U.S. Oi;;ilr!d Court
                                                                                             Wise—'.i'-. F-intem
                                   EASTERN DISTRICT OF WISCONSIN
                                                                                              FEB 2 7 2020
                                                                                         !__...


UNITED STATES OF AMERICA                                                                        FILL: D
                                                                                        Stephen C. Dries, Clerk




        V.                                                            CRIMINAL COMPLAINT
                                                                      CASE NUMBER: 20-M- t^3
KAMORI D. KEYS
(DOB: 09/22/1993)

       1, Katie J. Keuler, the undersigned complainant, being duly sworn, states the following is true
and correct to the best of my knowledge and belief. That on or about February 14, 2020, in the State
and Eastern District of Wisconsin, Kamori D. Keys, did commit violations of Title 18, United States
Code, Section 1029(a)(3) possession of counterfeit or unauthorized access devices, Title 18, United
States Code, Section 1029(a)(1) using counterfeit access devices, Title 18, United States Code,
Section 1029(a)(5) Illegal transactions with an access device, and Title 18, United States Code,
Section 1028A(a)(1) Aggravated Identity Theft.

       I further state that I am a Detective Sargent with the Town of Grand Chute Police Department,
and this complaint is based on the following facts:



Please see the attached affidavit.

Continued on the attached sheet and made a part hereof: X_ Yes _ No



                                                                                             ^^/
                                                                            Signature of Complainant
                                                                            Katie J. Keuler

Sworn to before me and subscribed in my presence,



February 27. 2020                                                           at Green Bay, Wisconsin
Date                                                                        City and State



The Honorable James R. Sickel
United States Ma.Qistrate Judge

Name & Title of Judicial Officer                                        K^^Signafare.-of-vludicial Officer




                   Case 1:20-mj-00632-JRS Filed 02/27/20 Page 1 of 5 Document 1
Your affiant is employed as a sworn law enforcement officer with the Town of Grand Chute Police

Department in Grand Chute, Wisconsin, and has been for approximately 11 years. Your affiant is

currently assigned to investigate, among other things, financial and identity theft crimes.



On Friday, February 14, 2020, at approximately 2:30 p.m. Sgt. Dave Lund with the City of

Appleton Police Department was dispatched to a fraud complaint tied to Community First Credit

Union (CFCU) located at 509 N Richmond Street Appleton, Wisconsin, State and Eastern

District of Wisconsin. Sgt. Lund spoke with S. J., Senior VP with CFCU. She explained that

they had several customers who were contacted via phone by someone posing to be with the

Credit Union. She explained that the customers were tricked into giving banking information and

then found money had been taken from their accounts via ATM machines.



Sgt. Lund contacted Investigator Jackie Gleiss of the City ofAppleton Police Department as he

knew she was familiar with fraud investigations of this kind. Investigator Gleiss followed up and

spoke with S.J. She advised that money had been taken out from an ATM at the North

Richmond branch and the Greenville branch both located in the State and Eastern District of

Wisconsin. S.J. estimated that the Credit Union was out $10,000 in total at this point. S.J. added

that the last transaction had just happened about 10 minutes prior to her calling the police, at the

Greenville location.



Investigator Gleiss asked S.J. if she had any images of the suspect and vehicle, and she said she

did. Investigator Gleiss asked if she could send them to her and Investigator Gleiss would push

them out to Appleton, Grand Chute and Outagamie County law enforcement. Investigator Gleiss

received an e-mail from S.J. at 3:12 p.m. telling her the suspect was currently back at the

Greenville location. Investigator Gleiss contacted me. Detective Keuler, who started in that

direction also requested Outagamie County Sheriffs Office to head to that location. While en

route Investigator Gleiss was given a Florida license plate number of "LETP40" as the plate on

the suspect vehicle according to an employee obtaining it. This information was also provided to

responding units.



At approximately 2:46 p.m., I was contacted by Investigator Gleiss with the Appleton Police


                                            Page 1 of 4
          Case 1:20-mj-00632-JRS Filed 02/27/20 Page 2 of 5 Document 1
Department regarding fraudulent activity occurring at the Community First Credit Union.

Investigator Gleiss forwarded an e-mail with digital images of the suspect who is described as

male black wearing dark colored hoodie with gray around the hood area. The vehicle is a four

door dark colored Chevy. There were additional images obtained where the suspect would wear

his hood up and put on glasses.



A short time later at 3:15 p.m., I was advised by Investigator Gleiss the male suspect was

currently at the Greenville Branch location at the ATM. Upon arrival, I was not able to locate

the vehicle. I had contacted with S.J. who provided license plate of Florida plate "LETP40"

returning to 2016 black four-door Chevrolet to Simplicity Rentals LLC located in Miami,

Florida.



I requested patrol officers check local hotels as the male suspect had been at the Greenville

branch multiple times throughout the day.



I received a phone call from Grand Chute Officer Lia Vue who advised he located a vehicle

matching the description at the Extended Stay 4141 Boardwalk Ct in the Town of Grand Chute,

State and Eastern District of Wisconsin. Officer Vue advised the dark colored Chevy was

backed into a parking stall so he was unable to obtain the plate but the vehicle was occupied by

one male black with glasses who was ducking down when Officer Vue passed him. I informed

Officer Vue to maintain visual on the vehicle. The vehicle proceeded to leave the parking lot

and officers conducted a traffic stop.



I responded to the location of the traffic stop and the driver was identified as Kamori Dontae

Keys from the State of Florida. Kamori was wearing dark colored hoodie with the gray around

the hood and the glasses I observed from one of the screenshots obtained from the Greenville

branch location. The vehicle Kamori was driving was the 2016 Chevy Malibu with the Florida

plate "LETP40." Kamori had his cell phone in his hand when taken into custody and had an

active call taking place with unknown individual. Kamori had his GPS activated as the map

came up after ending the call.




                                            Page 2 of 4
           Case 1:20-mj-00632-JRS Filed 02/27/20 Page 3 of 5 Document 1
I responded to the Extended Stay Hotel making contact with the employee who advised Kamori

did not have a room registered to him.



The vehicle was towed back to the Grand Chute Police Department and Officer Vue completed

an inventory search of the vehicle and located approximately $17,000 in U.S. currency, a

firearm, an additional cell phone, and a card skimming device used to encode and recode

magnetic strips commonly found on credit and ATM cards.



Investigator Gleiss was able to obtain a printout from CFCU listing three victims that had money

stolen from their accounts via ATM withdrawals. Investigator Gleiss called B.S. who was listed

as a victim. Investigator Gleiss spoke to her husband D.S. and he explained she was currently

speaking with the bank about the fraud. D.S. told Investigator Gleiss that he happened to go to

B.S.'s work that day to have lunch with her. He said while he was with her he received a call

from CFCU on his cell phone. When he answered he said the female party identified themselves

as being with the fraud department for CFCU. They advised they had seen a questionable charge

on B.S.'s card and asked to speak with her. He said that B.8. was told they were seeing two

questionable charges that occurred in Atlanta, GA and they wanted to verify if she made them.

She said she did not and they said they would file a report. They verified her address and the last

four of her social security number by giving that information to B.S. They then asked B.S. to

confirm her PIN number which she did by giving it to them. At that point D.S. said the female

started to slow things down and he became suspicious about the call. D.S. said they ended the

call and contacted the bank immediately and found that $2,500 had already been removed from

their account. At no time did B.S. or D.S. give anyone permission to withdraw money from their

joint account.




Pursuant to a search warrant issued by the Honorable Vince Biskupic of the Outagamie County

Circuit Court, I accessed Kamori D. Keys' cellphone and discovered approximately 330 credit or

debit card numbers which I am aware qualify under federal law as "access devices." I also

uncovered messages received by Kamori D. Keys containing credit and debit card numbers, PIN

numbers, names of account holders, and addresses. This personal information of account holders

constitutes a "means of identification" under federal law. I also uncovered evidence that Kamori



                                           Page 3 of 4

          Case 1:20-mj-00632-JRS Filed 02/27/20 Page 4 of 5 Document 1
D. Keys had used the stolen credit and debit cards in the states of Louisiana and Florida to obtain

money from customer accounts. I am also aware of a customer's account in the State of North

Carolina being depleted of approximately $43,000. I was sent a photograph by law enforcement

of the individual making the withdrawals and believe the individual captured on the ATM's

security camera to be Kamori D. Keys.



I am aware that financial institutions and, in particular, ATM machines employ the internet and

other means and facilities of interstate commerce to conduct financial transactions

instantaneously nationally and internationally. Based on my information and belief, under

federal law the defendant's conduct had an affect in interstate commerce.



Based on my training and experience and the facts as set forth in this affidavit, there is probable

cause to believe that Kamoriu D. Keys, has committed acts in violation of Title 18, United States

Code, Section 1029(a)(3) possession of counterfeit or unauthorized access devices. Title 18,

United States Code, Section 1029(a)(l) using counterfeit access devices. Title 18, United States

Code, Section 1029(a)(5) Illegal transactions with an access device, and Title 18, United States

Code, Section 1028A(a)(l) Aggravated Identity Theft




                                                         ^,              77^/
                                                       Detective Sergeant Katie J. Keuler

                                                       Town of Grand Chute Police Department

Subscribed and sworn before me this ^- / day

of f^(ft^l/V>^ 2020.

       ">€^)/7 ^ ^/^ ^/^'
   ~7 7^c
TXe J&norable James R. Sickel

United States Magistrate Judge




                                           Page 4 of 4

          Case 1:20-mj-00632-JRS Filed 02/27/20 Page 5 of 5 Document 1
